[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT



                            No. 94-6793


                  D. C. Docket No. CV-90-N-0713-S




WALTER HILL,

                                             Petitioner-Appellant,


                              versus


RONALD E. JONES, Commissioner,
Alabama Department of Corrections,

                                                Respondent-Appellee.




          Appeal from the United States District Court
              for the Northern District of Alabama


                          (April 9, 1996)


Before HATCHETT, COX and BLACK, Circuit Judges.
BLACK, Circuit Judge:

      Walter Hill, an Alabama inmate convicted of capital murder and sentenced

to death, appeals the district court's denial of his petition for a writ of habeas corpus.

Finding the district court did not err in denying relief on these claims, we affirm.

                                 I. BACKGROUND

A.    The Crime

      Walter Hill was convicted and sentenced to death for the January 1977

murders of Willie Mae Hammock, John Tatum and Lois Tatum in the Booker

Heights community of Jefferson County, Alabama. In 1976, while residing in

Jefferson County, Hill frequently gambled and drank at Willie Mae Hammock's

home in Booker Heights. At the time, Ms. Hammock operated what has been

described as a "shot house"—an illegal social club—out of her home.                  Ms.

Hammock, Toni Hammock, John Tatum, and Lois Tatum all lived in Ms.

Hammock's house. John Tatum, a 31-year-old retarded man, was the brother of Lois

Tatum. Toni, the 13-year-old ward of Ms. Hammock, was often present at the

house while patrons, including Hill, were gambling and drinking.

      Hill apparently developed a romantic interest in Toni and quarreled with

Ms. Hammock approximately two weeks before the murders when Ms. Hammock

refused to allow Toni to go with him to California.           On January 7, 1977, at

approximately 4:30 in the afternoon, Hill went to Ms. Hammock's home. Sometime

after he arrived, Ms. Hammock gave Hill a pistol which he had left there on an

earlier occasion. Hill asked whether he could marry Toni, but Ms. Hammock

refused her permission.

      Shortly thereafter, when Ms. Hammock turned to enter a closet in a front

bedroom, Hill followed and shot her in the back of the head with his pistol.

Proceeding to the dining room, Hill shot John Tatum twice in the head. Hill then


                                            2
chased down Lois Tatum and shot her in the back of the head as well. Hill told

Toni, who had witnessed the shootings, he had "one more to kill." Hill was

referring to Toni's 16-year old brother Robert.

      Hill and Toni drove to another house to get Robert. Robert got into the car

with Hill and Toni, but threatened to jump from the car when Hill was evasive

about their destination. Hill told Robert he would "put a bullet in his head" if he

attempted to escape. Hill, Toni, and Robert then drove to Georgia where their car

broke down. At that point, Robert escaped and returned to Birmingham where he

discovered the bodies of Ms. Hammock and the Tatums.

      After Robert escaped, Hill and Toni walked into a residential neighborhood

in Decatur, Georgia where they encountered Lewis Nunnery. Hill and Toni told

Nunnery they needed assistance getting their car repaired, and Nunnery agreed to

help. After the three of them got into Nunnery's car, Hill ordered Nunnery to drive

them to South Carolina. Hill told Nunnery that he was a fugitive from Alabama

who had just killed three people and would kill again. Hill warned he would kill

the police or anyone else who tried to stop him.

      Hill forced Nunnery on a drive that took them through South Carolina and

Tennessee. After their car overheated and broke down in North Carolina, Hill fell

asleep and Nunnery escaped. Nunnery reported his abduction to the police, and Hill

was arrested in the disabled car on the side of the road. Police found the pistol with

which Hill had killed Ms. Hammock and the Tatums in his pocket.

      At the time of his arrest, Hill was 45 years old and had spent most of his adult

life incarcerated. In 1952, Hill was convicted of second-degree murder in an

Alabama state court and sentenced to ten years' imprisonment. He was released

from custody in 1960, but a year later was convicted in federal court in Alabama of

kidnapping and interstate transportation of a stolen vehicle. He received a 25-year


                                          3
sentence for the crime. While serving that sentence in the federal penitentiary in

Atlanta, Hill was convicted of stabbing another inmate to death and was sentenced

to an additional five years in custody. Hill was paroled in 1975 after having served

approximately 13 years of his federal sentences. He returned to live in Birmingham

where less than two years later he committed the murders for which he is sentenced

to death.

 B.   State Court Proceedings

      In October 1977, Hill was convicted in Alabama circuit court of capital

murder in the killings of Ms. Hammock and the Tatums. At the time, Hill was

represented by attorneys William Short and Jackie McDougal.            Following a

sentencing hearing, Judge Harry Pickens sentenced Hill to death. The Alabama

Court of Criminal Appeals reversed the conviction after finding the prosecution had

improperly used "for cause" challenges to strike death-scrupled jurors in violation

of Witherspoon v. Illinois, 391 U.S. 510, 88 S. Ct. 1770 (1968). See Hill v. State,

371 So. 2d 64, 67 (Ala. Crim. App. 1979).

      Hill was tried a second time for capital murder before Judge Pickens

beginning on August 21, 1979.       At his second trial, Hill was represented by

McDougal and Robert Boyce. Hill was again convicted of capital murder, and
Judge Pickens conducted a sentencing hearing on September 14, 1979, at which he

orally sentenced Hill to death. Judge Pickens died before he could enter a signed

sentencing order.

      Thereafter, Judge Gardner Goodwyn assumed Hill's case. Judge Goodwyn

held a de novo sentencing hearing on February 19, 1980, to determine whether Hill
should be sentenced to death or life without parole. In preparation for this hearing,

Judge Goodwyn read the transcript of Hill's second guilt-phase trial in Judge

Pickens' court. Following the hearing, Judge Goodwyn made separate findings of


                                         4
fact concerning relevant aggravating and mitigating circumstances.           Judge

Goodwyn found the evidence supported three statutory aggravating circumstances:

(1) the murders were "especially heinous, atrocious or cruel," (2) Hill knowingly

created a "great risk of death to many persons," and (3) Hill had been convicted of

several prior violent felonies.    Finding no mitigating circumstances, Judge

Goodwyn sentenced Hill to death.

      Represented by McDougal and Boyce, Hill appealed his second conviction

and death sentence to the Alabama Court of Criminal Appeals. The appeals court

reversed Hill's conviction citing Beck v. Alabama, 447 U.S. 625, 100 S. Ct. 2382

(1980), where the Supreme Court held unconstitutional a portion of the Alabama

death penalty statute under which Hill was convicted. Hill v. State, 407 So. 2d 567

(Ala. Crim. App. 1981). The Supreme Court of Alabama denied certiorari. Hill v.

State, 407 So. 2d 567 (Ala. 1981). Neither McDougal nor Boyce represented Hill

in any proceeding after the petition for certiorari in the Alabama Supreme Court.

      The State of Alabama petitioned the United States Supreme Court for

certiorari, arguing the Beck decision did not invalidate Hill's conviction and

sentence. On June 14, 1982, the Supreme Court vacated and remanded in light of

Hopper v. Evans, 456 U.S. 605, 102 S. Ct. 2049 (1982). Alabama v. Hill, 457 U.S.
1114, 102 S. Ct. 2920 (1982). After review, the Alabama Court of Criminal

Appeals affirmed Hill's conviction and sentence. Hill v. State, 455 So. 2d 930 (Ala.
Crim. App. 1984). The Alabama Supreme Court affirmed, Ex parte Hill, 455 So.
2d 938, 939 (Ala. 1984), and the United States Supreme Court denied certiorari.

Hill v. Alabama, 469 U.S. 1098, 105 S. Ct. 607, 608 (1984). On his final petition

to the United States Supreme Court on direct appeal, only attorney Alan W. Howell

represented Hill.




                                         5
        On December 5, 1985, Howell filed a petition for writ of error coram nobis

on Hill's behalf in the Circuit Court of Jefferson County, Alabama. The petition

raised only one claim: that the prosecution withheld exculpatory evidence from

Hill's trial counsel in violation of Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194

(1963). On January 21, 1987, Circuit Judge James Garrett held an evidentiary

hearing on Hill's Brady claim. Judge Garrett denied the claim by written order.

The Alabama Court of Criminal Appeals affirmed, Hill v. State, 541 So. 2d 83 (Ala.

Crim. App. 1988), and the Alabama Supreme Court denied certiorari, Ex parte Hill,

562 So. 2d 315 (Ala. 1989).

        On petition for certiorari to the United States Supreme Court, Hill argued for

the first time that his death sentence rested on the "especially heinous, atrocious or

cruel" aggravating circumstance which had been applied in an unconstitutionally

vague manner in violation of Godfrey v. Georgia, 446 U.S. 420, 100 S. Ct. 1759

(1980) and Maynard v. Cartwright, 486 U.S. 356, 108 S. Ct. 1853 (1988). The

Supreme Court denied certiorari on October 2, 1989. Hill v. Alabama, 493 U.S.
874, 110 S. Ct. 208 (1989).

        In March 1990, Hill filed a second petition for collateral relief in the Alabama

trial court under Rule 20 of the Alabama (Temporary) Rules of Criminal
Procedure.1 In his petition, he listed twelve claims, including the Brady claim
denied in his 1985 coram nobis petition. He also raised for the first time claims of

ineffective assistance of trial and appellate counsel. Without holding an evidentiary

hearing, Judge Garrett dismissed all but the Brady claim as barred under Alabama's

"successive petition rule" codified in Temporary Rule 20.2(b). As for the Brady




    1
     Temporary Rule 20 is now codified as Rule 32 of the Alabama Rules of
Criminal Procedure.

                                           6
claim, he found it factually insufficient and concluded Hill was attempting to

reargue an issue previously litigated in the 1985 coram nobis petition.

C.       District Court Proceedings

         Hill, represented by attorneys Howell and Oliver Loewy, filed a petition for

habeas corpus in the district court for the Northern District of Alabama on April 12,

1990. On April 17, 1990, the district court ordered Hill to make any amendments

adding new claims to his petition within 30 days. Hill filed his amended petition

by the deadline, asserting seventeen grounds for relief. In its answer, the State of

Alabama (the State) countered that most of Hill's claims, including those alleging

ineffective assistance of counsel, were procedurally defaulted under Alabama law.

Hill responded to the State's procedural default defense in a footnote of his reply

brief.

         Seven months later, the court sua sponte issued an order questioning Hill's

cursory reply to the State's procedural default defense. The court directed the parties

to review and present additional argument and authority on the default issues raised

in Hill's petition. The court further noted that, in light of the State's argument that

most of Hill's claims were procedurally defaulted, Hill may desire to claim Howell

was ineffective in failing to present those claims in Hill's 1985 coram nobis petition.
On March 22, 1991, Howell withdrew from the case so as "to permit Mr. Hill to

more clearly present issues critical to his case." Loewy continued to represent Hill.

By August 21, 1991, Hill had not alleged his collateral counsel was ineffective, and

the court therefore assumed Hill had raised all the issues he intended to present.

         The court still instructed Hill to file a supplemental brief on the issue of

procedural default. Citing Coleman v. Thompson, 501 U.S. 722, 111 S. Ct. 2546
(1991) and Johnson v. Singletary, 938 F.2d 1166 (11th Cir. 1991) (en banc), cert.

denied, 506 U.S. 930, 113 S. Ct. 361 (1992), the court ordered Hill to address what


                                           7
effect, if any, these decisions had on his claims. In his supplemental brief, Hill

raised three general arguments against finding most of his claims procedurally

defaulted.2 First, he argued that because this was his initial federal petition, he was

entitled to an evidentiary hearing on his claims regardless of their status under state

law. Second, he contended the State did not adequately compensate his coram

nobis counsel or provide sufficient funds to investigate and present all viable claims

in 1985. Third, he argued it would be manifestly unjust to bar review of his claims

on procedural grounds.

       On April 13, 1994, the district court dismissed Hill's claims and denied his

petition without a hearing. In a thoroughly-researched and carefully-reasoned

order, the court found twelve of Hill's claims were procedurally defaulted, and

determined that Hill had failed to demonstrate cause and prejudice or manifest

injustice excusing the defaults. The court concluded the remainder of Hill's claims,

while not procedurally barred, were without merit.

       Fifteen days after the court denied Hill's petition, Mr. Loewy moved to

withdraw as Hill's counsel, and Barry Fisher and Palmer Singleton filed a notice of

appearance on Hill's behalf. Hill's new counsel contemporaneously filed a "Second

Amended Petition" for habeas corpus, as well as motions to alter or amend

judgment and for an evidentiary hearing. In these pleadings, Hill raised several new

arguments rebutting the State's procedural default defense. The district court struck

the second amended petition and supplemental evidentiary materials as untimely in

light of the court's April 17, 1990, order. The court further denied as dilatory Hill's

motions to amend its judgment and for an evidentiary hearing.


   2
    Hill also argued claims of ineffective assistance of appellate counsel were not
cognizable in Alabama coram nobis proceedings in 1985. Since this cause
argument is particular to the ineffective assistance claim, we will address it in
section II.B, infra.

                                          8
      Hill now appeals the district court's denial of his petition.

                                  II. DISCUSSION

      At the outset, we note several arguments concerning procedural default which

Hill attempted to raise in the district court through his untimely post-judgment

motions reappear in his briefs and argument before this Court. As a general rule,

we will not entertain issues or arguments on appeal that were not fairly presented

to the district court. Depree v. Thomas, 946 F.2d 784, 793 (11th Cir. 1991); White

v. State of Fla., Dept. of Corrections, 939 F.2d 912, 914 (11th Cir. 1991), cert.

denied, 503 U.S. 910, 112 S. Ct. 1274 (1992); Campbell v. Wainwright, 738 F.2d
1573, 1575-76 (11th Cir. 1984), cert. denied, 475 U.S. 1126, 106 S. Ct. 1652

(1986). In its April 17, 1990, order and several hearings with Hill and his attorneys,

the district court ordered Hill to raise all claims and arguments early in the review

process. The court went so far as to single out the question of procedural default

for special attention by the parties.

      After more prodding by the district court, Hill filed a supplemental brief on

procedural default on September 20, 1991. As noted above, he relied only upon this

being his first federal petition, the lack of state funding for his coram nobis counsel,

and a contention of manifest injustice to rebut the State's procedural default defense.
He did not attempt to apprise the court of any new arguments on procedural default

in the nearly two and a half years between his filing of this brief and the district

court's judgment. Thus, he had ample opportunity to raise several of the new

theories he now relies upon, but failed to do so.

      Although we will discuss these new arguments below, we emphasize that

even if they had merit, we would not grant relief on these grounds. Capital habeas

cases present district courts with complex and sometimes novel issues in subjects

such as procedural default, cause and prejudice, and retroactivity. Given the time


                                           9
district courts must invest in researching and reviewing such questions, courts must,

as in this case, define early in the process the issues they face in ruling on a petition.

A court is not obliged to stand by as successive teams of attorneys cull the record

and conjure up new arguments for the court to consider.3 At some point, the court

has to assume the parties have made their arguments, and it can begin resolving the

disputed issues. The district court in this case gave Hill ample opportunity to raise

all the arguments he intended to present before proceeding to rule on his petition.

The district court correctly refused to consider Hill's untimely arguments, and we

will not sanction Hill's effort to circumvent this ruling on appeal.

      With this in mind, we turn to Hill's claims on appeal. Although Hill listed

seventeen claims in his petition before the district court, he has narrowed his appeal

to six. We find only four claims merit discussion.4 In them, Hill alleges: (A)


  3
    We note the attorneys who filed the post-judgment motions in district court on
Hill's behalf, Barry Fisher and Palmer Singleton, were the third and fourth attorneys
to represent Hill in his state and federal collateral petitions. In an affidavit filed
with the district court, Fisher claims he agreed to represent Hill in March 1994 and
was reviewing the record in this case when the district court entered its order
denying Hill's petition. According to Fisher, his review of the record and additional
legal research uncovered issues and claims which he felt should have been raised
in Hill's amended petition filed on May 17, 1990. He felt obligated to present these
claims and arguments in the second amended petition and motion to amend the
judgment filed two weeks after the district court's decision.
       While Fisher allegedly uncovered issues prior counsel overlooked, the fact
remains the second amended petition and the arguments in support of it were
untimely. Hill's petition had been pending for four years at the time the district
court issued its ruling. Hill had ample opportunity to amend his petition and raise
pertinent arguments in support thereof. Though Fisher and Singleton appear to
have acted with dispatch once they took up Hill's case, their late entry into the
proceedings did not require the district court to postpone its review of the amended
petition and await the views of these new attorneys. When they accepted Hill's
case, Fisher and Singleton were bound by the district court's orders, the procedural
posture of the case, and the decisions of Hill's prior counsel on what arguments to
make to the court.
       4
          Hill also asserts: (1) the three aggravating circumstances found by the
Alabama trial court support his death sentence were either not supported by the
facts of the crime or were applied in an unconstitutional manner by the court; and
(2) he was denied a reliable sentencing hearing because he was not permitted to

                                           10
ineffective assistance of trial counsel based on his counsel's purported failure to

conduct an adequate pre-trial investigation, object to errors of the Alabama trial

court, and present evidence of mitigating circumstances during Hill's sentencing

hearing; (B) ineffective assistance of appellate counsel in failing to challenge two

aggravating circumstances relied upon by the Alabama trial court in sentencing Hill

to death; (C) his death sentence is unconstitutional under Beck because he was

precluded from presenting evidence in support of jury instructions on lesser-

included offenses; and (D) the prosecutor at his 1979 murder trial used his

peremptory challenges to strike African-American citizens from the jury panel in

violation of Swain v. Alabama, 380 U.S. 202, 85 S. Ct. 824 (1965).

A.       Ineffective Assistance of Trial Counsel

         Hill argues the district court erred in dismissing his ineffective assistance of

trial counsel claim without first holding an evidentiary hearing when no hearing had

been held on the claim in state court. Hill contends his trial counsel's failure to

investigate and present mitigating evidence, in combination with other alleged

errors, rendered their assistance constitutionally ineffective within the meaning of

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984).5

cross-examine certain state witnesses before the judge who conducted the
sentencing hearing in violation of Moore v. Zant, 885 F.2d 1497 (11th Cir. 1989),
cert. denied, 497 U.S. 1010, 110 S. Ct. 3255 (1990) and Proffitt v. Wainwright, 685
F.2d 1227 (11th Cir. 1982), modified, 706 F.2d 311 (11th Cir.), cert. denied, 464
U.S. 1002, 104 S. Ct. 508 (1983).
       We find these claims were procedurally defaulted and Hill has failed to
demonstrate either cause or manifest injustice to excuse the bar. Hence, we affirm
the district court's dismissal of these claims.
     5
     In the district court, Hill alleged the following errors of McDougal and Boyce
in support of his claim of ineffective assistance of trial counsel: (1) failure to
conduct an adequate pre-trial investigation of the crime and Hill's background; (2)
failure to raise a Swain challenge to the prosecutor's use of peremptory challenges;
(3) failure to obtain exculpatory evidence in the hands of the prosecution; (4) failure
to challenge the prosecution's alleged improper guilt-phase closing argument; (5)
failure to challenge the aggravating circumstance that the murders were "heinous,
atrocious or cruel"; (6) failure to challenge the aggravating circumstance that Hill

                                            11
       Hill first raised a Strickland claim in his Rule 20 petition, which was his

second state collateral attack on his conviction and sentence. By the time of his

Rule 20 proceeding in 1990, Alabama had codified its "successive petition rule":

       The court shall not grant relief on a second or successive petition on
       the same or similar grounds on behalf of the same petitioner. A second
       or successive petition on different grounds shall be denied unless the
       petitioner shows both that good cause exists why the new ground or
       grounds were not known or could not have been ascertained through
       reasonable diligence when the first petition was heard, and that failure
       to entertain the petition will result in a miscarriage of justice.

Ala. Temp. R. Crim. P. 20.2(b).6         The Alabama trial court dismissed Hill's

ineffective assistance claim as procedurally barred because Hill could have raised

the claim in his 1985 state collateral petition but failed to do so.

       Federal courts may not review a claim procedurally defaulted under state law

if the last state court to review the claim states clearly and expressly that its



had a prior conviction for a violent felony; (7) failure to challenge the aggravating
circumstance that Hill had created a great risk of death to many persons; (8) failure
to challenge the sentencing court's alleged reliance on the character of the victims
in sentencing Hill to death; (9) failure to challenge the sentencing court's alleged
refusal to consider non-statutory mitigating circumstances; (10) failure to challenge
the trial court's denial of a jury hearing on whether the murders were "heinous,
atrocious or cruel" and whether Hill created a great risk of death to many persons;
(11) failure to challenge the sentencing judge's alleged "presumption" in favor of
death; (12) failure to challenge the sentencing judge's alleged deference to the jury
having "fixed" Hill's sentence at death; (13) failure to challenge the prosecution's
introduction of an inaccurate copy of Hill's 1967 homicide conviction; (14) eliciting
damaging testimony from Hill regarding his prior convictions during the guilt phase
of his trial; and (15) failure to challenge the prosecution's elicitation of testimony
from Hill regarding a prior conviction.
       On appeal, Hill cites his attorneys' failure to conduct an adequate pre-trial
investigation, failure to object to the alleged Swain violation, decision to have Hill
testify during both the guilt and sentencing phases of his trial, and failure to present
mitigating evidence during the sentencing phase of his trial in support of his
ineffective assistance of trial counsel claim.
   6
    Alabama Rule of Criminal Procedure 20.2(b) was enacted as a temporary rule
effective April 1, 1987. Toles v. Jones, 888 F.2d 95, 98 (11th Cir. 1989), vacated,
905 F.2d 346 (11th Cir. 1990), reinstated, 951 F.2d 1200 (11th Cir.) (en banc), cert.
denied, 506 U.S. 834, 113 S. Ct. 106 (1992). The current Rule 32.2(b) of the
Alabama Rules of Criminal Procedure replaced Rule 20.2(b) effective January 1,
1991, and contains language identical to that of its predecessor.

                                          12
judgment rests on a procedural bar, and the bar presents an independent and

adequate state ground for denying relief. Harris v. Reed, 489 U.S. 255, 260-61,

263, 109 S. Ct. 1038, 1042-43 (1989). There are only two exceptions to the

procedural default rule. First, a petitioner may gain federal review of an otherwise

procedurally defaulted claim if he can demonstrate both cause excusing the default

and actual prejudice resulting from the bar. Murray v. Carrier, 477 U.S. 478, 485,

106 S. Ct. 2639, 2644 (1986); see Wainwright v. Sykes, 433 U.S. 72, 87, 97 S. Ct.
2497, 2506 (1977). Second, in extraordinary cases, a federal habeas court may

grant the writ without a showing of cause and prejudice to correct a fundamental

miscarriage of justice. See Engle v. Isaac, 456 U.S. 107, 135, 102 S. Ct. 1558, 1576

(1982). To excuse a default of a guilt-phase claim under this latter standard, a

petitioner must prove "a constitutional violation [that] has probably resulted in the

conviction of one who is actually innocent." Carrier, 477 U.S. at 496, 106 S. Ct. at

2649 (1986). To gain review of a sentencing-phase claim based on manifest

injustice, a petitioner must show that "but for constitutional error at his sentencing

hearing, no reasonable juror could have found him eligible for the death penalty

under [state] law." Sawyer v. Whitley, 505 U.S. 333, 346-48, 112 S. Ct. 2514, 2423

(1992).
      A state habeas petitioner is not entitled to an evidentiary hearing in federal

court on the merits of a procedurally defaulted claim unless he can first overcome

the procedural bar. This requires showing either cause for failing to develop in state

court proceedings the facts supporting his claim, and prejudice resulting from that

failure, Keeney v. Tamayo-Reyes, 504 U.S. 1, 11-12, 112 S. Ct. 1715, 1721 (1992);
Weeks v. Jones, 26 F.3d 1030, 1043 (11th Cir. 1994), cert. denied, ___ U.S. ___,

115 S. Ct. 1258 (1995), or a "fundamental miscarriage of justice would result from

failure to hold a federal evidentiary hearing." Tamayo-Reyes, 504 U.S. at 11-12,


                                         13
112 S. Ct. at 1721. A petitioner is not entitled to a hearing on the threshold issues

of cause and prejudice or manifest injustice without first proffering specific facts

which support a finding that one of these exceptions to the procedural default rule

exists. See Smith v. Wainwright, 741 F.2d 1248, 1261 (11th Cir. 1984), cert.

denied, 470 U.S. 1087, 105 S. Ct. 1853 (1985).

       Hill advances two arguments against finding his ineffective assistance of trial

counsel claim procedurally defaulted. Hill initially contends Alabama's successive

petition rule, as applied in his case, is not an "independent and adequate" state

ground for denying the claim. Assuming we find Alabama's successive petition rule

supports the procedural bar, Hill claims he is still entitled to a decision on the merits

of the claim, and therefore an evidentiary hearing, because the ineffectiveness of his

coram nobis counsel excuses his failure to raise a Strickland claim in his 1985

coram nobis petition.

       1.    Alabama's common law successive petition rule as an
             independent and adequate ground for procedural default.

       A state procedural rule cannot bar federal habeas review of a claim unless the

rule is "firmly established and regularly followed." Ford v. Georgia, 498 U.S. 411,

423-24, 111 S. Ct. 850, 857 (1991) (quoting James v. Kentucky, 466 U.S. 341, 348,

104 S. Ct. 1830, 1835 (1984)); Cochran v. Herring, 43 F.3d 1404, 1408 (11th Cir.
1995), cert. denied, ___ U.S. ___, 116 S. Ct. 776 (1996). Prior to its codification

in 1987 as part of Temporary Rule 20, Alabama's successive petition rule existed

in the state's common law. See Ex parte Cox, 451 So. 2d 235, 238-39 (Ala. 1983);

Waldon v. State, 227 So. 2d 122, 123 (Ala. 1969); Ex parte Phillips, 167 So. 2d
165, 166 (Ala. 1964). Thus, at the time Hill filed his 1985 petition, Alabama's

successive petition rule existed only in its common law form.7 Hill argues that at

   7
    Hill's petition, however, was still pending in the Alabama trial court on April
1, 1987, when Temporary Rule 20.2(b) came into effect.

                                           14
common law, Alabama courts randomly invoked the rule and at times reviewed the

merits of new claims raised in successive petitions. Hill reasons that because the

rule was not "firmly established and regularly enforced" at the time of his coram

nobis proceedings, the rule cannot support a procedural default of his Strickland

claim.

         A review of the pleadings before the district court reveals Hill raised this

argument for the first time in his motion to amend the judgment filed two weeks

after the court dismissed Hill's petition. Since Hill did not properly present this

argument to the district court, he cannot rely on it to gain relief in this Court.



         Alternatively, even if Hill had properly preserved this argument, it would be

unsuccessful given this Court's prior holdings in Alabama capital habeas cases. On

several occasions we have upheld procedural defaults based on Alabama's common

law successive petition rule. See Kennedy v. Herring, 54 F.3d 678, 684 (11th Cir.

1995); Weeks, 26 F.3d at 1043; Toles v. Jones, 888 F.2d 95, 98-99 (11th Cir. 1989),

vacated, 905 F.2d 346 (11th Cir. 1990), reinstated, 951 F.2d 1200 (11th Cir.) (en

banc), cert. denied, 506 U.S. 834, 113 S. Ct. 106 (1992); Richardson v. Johnson,

864 F.2d 1536, 1539-40 (11th Cir.), cert. denied, 490 U.S. 1114, 109 S. Ct. 3175
(1989).       Implicitly, these cases recognize Alabama's common law successive

petition rule was "firmly established and regularly followed" before it was codified

in Temporary Rule 20.2. In the face of this precedent, Hill's argument must fail.

         2.     Coram nobis counsel's ineffectiveness as cause.
         Given Alabama's successive petition rule is an independent and adequate state

ground for default, Hill must demonstrate either cause and prejudice or manifest

injustice to excuse the bar. Relying on Coleman v. Thompson, 501 U.S. 722, 111
S. Ct. 2546 (1991), Hill contends the ineffective performance of his coram nobis


                                           15
counsel, Howell, excuses his failure to include his Strickland claim in his 1985 state

petition. As noted above, Howell argued only the Brady claim on Hill's behalf in

the coram nobis proceedings.

      As with his attack on the adequacy of Alabama's successive petition rule, Hill

failed to raise his cause argument premised on Coleman until after the district court

had rendered its final judgment. As a result, we will not credit this argument on

appeal. Hill's failure to preserve this issue, however, is of no moment. Our

precedent precludes Hill from relying on the alleged ineffectiveness of his collateral

counsel to excuse the procedural default of not only his Strickland claim, but any

other claim he failed to include in his coram nobis petition.

      Hill's cause argument presumes he had a constitutional right to counsel during

the 1985 coram nobis proceedings. For counsel's ineffectiveness to establish cause,

i.e., be a factor external to the defense, it must be attributable to the state. Coleman,
501 U.S. at 754, 111 S. Ct. at 2567. Such error can only be imputed to the state

when the Sixth Amendment requires the state furnish the defendant with effective

counsel. Id.; see Carrier, 477 U.S. at 488, 106 S. Ct. at 2645. While defendants

have a Sixth Amendment right to counsel at trial and on direct appeal, they do not

have a corresponding right to counsel when collaterally attacking their convictions.
Pennsylvania v. Finley, 481 U.S. 551, 555, 107 S. Ct. 1990, 1993 (1987). This is
so even in capital cases. Murray v. Giarratano, 492 U.S. 1, 10, 109 S. Ct. 2765,

2770 (1989).

      Hill contends Finley and Giarratano do not prevent him from citing his coram

nobis counsel's ineffectiveness as cause given the peculiar posture of his Strickland

claim. Hill could not have asserted this claim on direct appeal because his trial

counsel represented him on appeal as well. Since the 1985 coram nobis petition

was Hill's first opportunity to assert a claim of ineffective assistance of counsel, Hill


                                           16
reasons he was entitled to constitutionally effective counsel in prosecuting that

claim. In Hill's view, his coram nobis counsel's ineffectiveness cost him his one

opportunity to raise a claim of ineffective assistance of counsel in Alabama courts.

Hill contends that under these circumstances, his collateral counsel's ineffectiveness

should qualify as cause.

      In Coleman, the Supreme Court faced a similar but distinct situation. The

petitioner in Coleman raised a claim of ineffective assistance of trial counsel in a

Virginia habeas petition. Coleman, 501 U.S. at 755, 111 S. Ct. at 2567. Under

Virginia law at the time of the petitioner's trial and direct appeal, ineffective

assistance of trial counsel claims could only be brought in state habeas. Id. (citing

state authority). The state trial court denied the petitioner's claim. Id. at 727, 755,
111 S. Ct. at 2553, 2567. The petitioner's state habeas counsel then failed to perfect

a timely appeal of the denial. Id. at 727-28, 111 S. Ct. at 2552-53. As a result, the

claim was procedurally defaulted under state law, and presumptively barred from

federal review. Id. Like Hill, the Coleman petitioner argued his habeas attorney's

ineffectiveness caused the default of his Strickland claim, and this ineffectiveness

should excuse the procedural bar. Id. at 752-55, 111 S. Ct. at 2566-67.

      Addressing this argument, the Supreme Court in Coleman emphasized that
"counsel's ineffectiveness will constitute cause only if it is an independent

constitutional violation." Id. at 755, 111 S. Ct. at 2567. The Court reiterated there
was no right to counsel in state collateral proceedings. Id. The Court then noted,

but left unanswered, the question of whether "there must be an exception to the rule

of Finley and Giarratano in those cases where state collateral review is the first

place a prisoner can present a challenge to his conviction." Id. The Court found it

unnecessary to address this question because the petitioner in Coleman had

presented his Strickland claim to the Virginia trial court, and that court ruled against


                                          17
him on the merits. Id. at 755, 111 S. Ct. 2567-68. Hill claims his case fits the

"exception" noted in Coleman because unlike the petitioner in that case, Hill never

presented his ineffective assistance of counsel claim to the Alabama trial court that

heard his coram nobis petition.       Thus, Hill asserts his coram nobis counsel's

ineffectiveness can serve as cause to excuse the default of his ineffective assistance

of trial counsel claim because his coram nobis counsel's deficient performance

denied him his one opportunity to litigate this claim.

        In several post-Coleman decisions, this Court has rejected the proposition that

collateral counsel's ineffectiveness can serve as cause excusing a procedural default.

In Toles, we concluded ineffective assistance of collateral counsel cannot serve as

cause and cited Finley in support. Toles, 888 F.2d at 99-100.8 Likewise, in Weeks

we again dismissed the argument that collateral counsel's ineffectiveness can serve

as cause excusing a procedural default. In doing so, we noted:

        The Supreme Court has clarified that attorney error or ineffective
        assistance of counsel in a state collateral proceeding is not cause to
        override a procedural bar that precludes review of a claim in federal
        court.

Weeks, 26 F.3d at 1046 (citing Coleman, 501 U.S. at 752-757, 111 S. Ct. at 2566-

68).9


    8
     In reinstating the panel opinion in Toles, the en banc court noted that the
Supreme Court's holding in Coleman decided the issue of whether collateral
counsel's ineffectiveness could serve as cause to excuse a procedural default. Toles,
951 F.2d at 1201.
        9
         Like Hill, the petitioners in Weeks and Toles sought to rely on ineffective
assistance state collateral counsel to excuse their default of ineffective assistance
of counsel claims. Weeks, 26 F.3d at 1042-46; Toles, 888 F.2d at 97.
       In Toles, the petitioner argued his coram nobis counsel's ineffectiveness
should excuse his failure to raise a Strickland claim in his first state collateral
petition. Toles, 888 F.2d at 99. Like Hill, the petitioner in Toles was represented
by the same counsel at trial and on direct appeal, and different counsel in his coram
nobis proceeding. Id. at 97. The coram nobis proceeding was therefore his first
opportunity to present a claim of ineffective assistance of trial counsel. See id.
       Similarly, the state coram nobis petition was the first opportunity for the

                                          18
      Thus, the possible exception to Finley and Giarratano the Supreme Court

noted in Coleman simply does not exist in this circuit: a petitioner may not rely on

his collateral counsel's ineffectiveness to excuse the procedural default of a claim

even when the state collateral proceeding was the petitioner's first opportunity to

raise the claim. See also, Johnson v. Singletary, 938 F.2d at 1174-75 (citing

Coleman and rejecting argument that collateral counsel's ineffectiveness could serve

as cause). To recognize such error as cause, we would have to find a petitioner has

a constitutional right to counsel in collateral proceedings. Finley and Giarratano

hold otherwise; and the Supreme Court emphasized this point in Coleman. As in

Toles and Weeks, we decline to find an exception to the rule of Finley and

Giarratano that would allow Hill to cite his coram nobis counsel's ineffectiveness

as cause excusing his failure to raise a Strickland claim in his 1985 coram nobis

petition.

      Since Hill's ineffective assistance of trial counsel claim is procedurally

defaulted and Hill has failed to show cause or manifest injustice, the district court

did not err in dismissing this claim without a hearing.

B.    Ineffective Assistance of Appellate Counsel

      Hill contends McDougal and Boyce were constitutionally ineffective when
they failed to challenge on appeal two of the aggravating circumstances relied upon

by the Alabama court in sentencing him to death. Hill believes that given the

undisputed facts of how Ms. Hammock and the Tatums died, Alabama law at the

time of his sentencing would not have permitted the state court to find the murders

"heinous, atrocious or cruel" or that Hill's conduct created a great risk of death to


petitioner in Weeks to assert a claim of ineffective assistance of trial counsel. See
Weeks, 26 F.3d at 1033 (citing prior history indicating petitioner had same counsel
at trial and on appeal, but different counsel at coram nobis).


                                         19
many others.10 Hill concludes his attorneys' failure to challenge these aggravating

circumstances violated his constitutional right to effective counsel on direct appeal.

See Evitts v. Lucey, 469 U.S. 387, 396, 105 S. Ct. 830, 836 (1985).

         As with his claim of ineffective assistance of trial counsel, Hill defaulted his

appellate counsel claim by failing to assert it in his 1985 coram nobis petition.

Though Hill presents several arguments supporting cause excusing this default, only

one merits discussion.11

         Hill contends that claims of ineffective assistance of appellate counsel were

not cognizable in Alabama coram nobis proceedings in 1985. If Alabama law

prevented such a claim at the time Hill filed his coram nobis petition, then the legal

basis for the claim was unavailable to Hill and he would not be barred from

asserting it in his federal petition. Carrier, 477 U.S. at 488, 106 S. Ct. at 2645. A

careful review of Alabama case law, however, reveals an Alabama coram nobis

court would have entertained a claim of ineffective assistance of appellate counsel

back in December 1985.

         Prior to Hill's filing his state petition, Alabama courts had stated generally

that claims of ineffective assistance of counsel were grounds for coram nobis relief.

See Summers v. State, 366 So. 2d 336, 341 (Ala. Crim. App. 1978), cert. denied,
366 So. 2d 346 (Ala. 1979); Sheehan v. State, 411 So. 2d 824, 828 (Ala. Crim. App.
1981). Hill does not contest that claims of ineffective assistance of trial counsel

    10
       Hill also contends that at the time he was sentenced, Alabama's "heinous,
atrocious or cruel" circumstance was unconstitutionally vague according to Godfrey
v. Georgia, 446 U.S. 420, 100 S. Ct. 1759 (1980). Hill cites his attorneys' failure
to raise on appeal an "obvious" claim under Godfrey as further evidence of their
ineffectiveness.
   11
      Hill again proposes Alabama's common law successive petition rule was not
consistently enforced and therefore cannot bar review of this claim. Hill also
reiterates his belief that ineffective assistance of coram nobis counsel amounts to
cause. We already addressed these arguments above, and found them waived and
without merit.

                                            20
were cognizable in 1985. Rather, citing Cannon v. State, 416 So. 2d 1097 (Ala.

Crim. App. 1982), Hill contends Alabama courts did not permit claims of

ineffective assistance of appellate counsel.     In Cannon, the Alabama Court of

Criminal Appeals stated "allegations of inadequacy of appeal counsel are not within

the scope of coram nobis," but cited no authority in support. Cannon, 416 So. 2d

at 1100. In 1991, the same court characterized this language in Cannon as "dicta"

and counseled the statement "should not be interpreted to limit the ability of the trial

court to hear a claim of ineffective assistance of appellate counsel." Tedder v. State,

586 So. 2d 50, 53 (Ala. Crim. App. 1991).12

        Hill argues Tedder's "clarification" of Cannon and Alabama law came too late

to permit him to assert a claim of ineffective assistance of appellate counsel.

According to Hill, Cannon's statement created, at a minimum, confusion as to

whether claims concerning ineffectiveness of appellate counsel were cognizable

throughout the time his petition was pending in state trial and appellate courts.

Hence, he claims he cannot be faulted for failing to include such a claim in his

coram nobis petition.

        Hill's argument gives Cannon's statement weight it does not deserve. As the

Tedder court recognized, Cannon's comment on ineffective assistance of appellate
counsel claims was dicta given the nature of the claims raised in Cannon. Moreover,
Cannon's unsupported statement is inconsistent with prior and subsequent decisions

in which Alabama courts entertained claims in coram nobis proceedings premised

on alleged post-judgment errors by counsel. See, e.g., Ex parte Dunn, 514 So. 2d
1300 (Ala. 1987) (failure to file briefs in support of appeal); Jones v. State, 495 So.
12
      Cannon's dicta was cited in only one case prior to Tedder. See Holsclaw v.
State, 481 So. 2d 445, 446 n.2 (Ala. Crim. App. 1985). In Holsclaw, however, the
reference to Cannon was likewise dicta because the alleged attorney error in
Holsclaw occurred pre-judgment. See id. at 446.

                                          21
2d 722 (Ala. Crim. App. 1986) (failure to timely perfect appeal by filing transcript

of trial), cert. denied, 514 So. 2d 1068 (1987)13; Dawson v. State, 480 So. 2d 18

(Ala. Crim. App. 1985) (failure to perfect appeal); Traylor v. State, 466 So. 2d 185

(Ala. Crim. App. 1985) (failure to file motion for rehearing after conviction

affirmed by court of appeals); Harrison v. State, 461 So. 2d 53 (Ala. Crim. App.

1984) (failure to file brief in support of appeal); Moffett v. State, 457 So. 2d 990

(Ala. Crim. App. 1984) (failure to comply with the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967) in filing no merit letter); Chappell

v. State, 457 So. 2d 995 (Ala. Crim. App. 1984) (failure to file brief in support of

appeal); Gwin v. State, 456 So. 2d 845 (Ala. Crim. App. 1984) (advising petitioner

to dismiss direct appeal); Thomas v. State, 373 So. 2d 1264 (Ala. Crim. App. 1979)

(allegation that counsel had "not properly represented" petitioner on appeal);

Brutley v. State, 358 So. 2d 527 (Ala. Crim. App. 1978) (failure to timely file

transcript of trial with appellate court); Messelt v. State, 351 So. 2d 627 (Ala. Crim.

App. 1977) (failure to timely file transcript of trial with appellate court).14

    13
         Although Dunn and Jones were decided after Hill filed his coram nobis
petition in 1985, these decisions were handed down while Hill's petition was still
pending in the Alabama trial court. Jones was decided September 9, 1986, prior to
the Alabama trial court's January 21, 1987 hearing on Hill's petition. The Alabama
Supreme Court issued its opinion in Dunn six months before the trial court issued
its first order denying Hill's coram nobis petition in March 1988.
   14
      Hill contends Alabama courts distinguished between claims where counsel
failed to perfect an appeal, and claims grounded on an appellate attorney's failure
to raise certain issues. According to Hill, Alabama courts granted collateral relief
on claims of the former type, but not the latter.
       In Longmire v. State, 443 So. 2d 1265 (Ala. 1982), the Alabama Supreme
Court held the petitioner was entitled to an "out-of-time" appeal when his attorney
failed to perfect a direct appeal of his conviction. Longmire, 443 So. 2d at 1269.
Following Longmire, Alabama courts regularly granted coram nobis petitioners out-
of-time appeals when their attorneys failed to perfect an appeal. See, Ex parte
Sturdivant, 460 So. 2d 1210, 1212 (Ala. 1984), cert. denied, 484 U.S. 862, 108 S.
Ct. 180 (1987); Rodgers v. State, 453 So. 2d 769, 770 (Ala. Crim. App. 1984);
Peterson v. State, 428 So. 2d 201, 202 (Ala. Crim. App. 1983). Hill argues
Alabama courts deemed the failure to perfect an appeal a trial error rather than an
appellate error. Thus, in Hill's view, Alabama courts would grant relief on these

                                          22
      As these cases indicate, Alabama courts reviewed claims based on alleged

errors of appellate counsel prior to Hill's filing his coram nobis petition in

December 1985. In Dawson v. State, a case decided five months before Hill filed

his coram nobis petition, the court stated "[t]he improper denial of a defendant's

constitutional rights to appeal or to the effective assistance of counsel on appeal

constitutes proper grounds for coram nobis." Dawson, 480 So. 2d at 19. If the

failure of McDougal and Boyce to challenge the aggravating circumstances was as

egregious an error as Hill now makes it out to be, then he should have been aware



claims because they were not attributable to appellate counsel.
        The district court cited Longmire in concluding claims of ineffective
assistance of counsel were cognizable in coram nobis proceedings in 1985. Hill
contends the court erred in relying on Longmire because his claim is not a
"Longmire" claim: he does not contend his attorneys erred in failing to timely
perfect an appeal. Rather, he faults his attorneys for not raising a particular
claim—a challenge to the trial court's reliance on two aggravating circumstances.
        Hill's distinction between "Longmire" claims and claims based on other
appellate errors is not supported by Alabama case law. His argument ignores the
cases cited above in which Alabama courts entertained coram nobis claims
premised on errors of appellate counsel occurring after a timely appeal had been
perfected. Although the courts in these cases did not state generally that claims of
ineffective assistance of appellate counsel were within the bounds of coram nobis,
neither did the courts dismiss these claims as being beyond the scope of the writ.
We do not agree with Hill's suggestion that a state court had to affirmatively
recognize the viability of an ineffective assistance of appellate counsel claim on
coram nobis for him to be held accountable for omitting it from his petition.
        Hill's argument also mischaracterizes the decision in Longmire. Contrary to
Hill's suggestion, the case did not create a distinct subclass of ineffective assistance
of counsel claims cognizable on coram nobis because the errors were deemed errors
of trial counsel rather than appellate counsel. In Jones v. State, 495 So. 2d 722
(Ala. Crim. App. 1986), the court of appeals reviewed a coram nobis claim based
on an attorney's failure to perfect a direct appeal by timely filing a copy of the trial
transcript with the appeals court. Jones, 495 So. 2d at 723. Although the court
cited Longmire for support in granting an out-of-time appeal, it did not reason it
could do so only because the petitioner presented a trial counsel claim. See id. at
723-25. Instead, citing Evitts, it noted defendants have the right to effective
assistance of appellate counsel. Id. at 724. The Jones court further reasoned "the
failure of counsel to perfect an appeal, resulting in the foreclosure of state appellate
review, is a denial of constitutionally effective counsel." Id. Contrary to Hill's
reading of Longmire, Jones suggests that Alabama courts granted out-of-time
appeals in failure to perfect cases because such an error was per se ineffective
assistance—regardless of whether it was considered error at the trial or appellate
level.

                                          23
of the error at the time he filed his coram nobis petition. From the United States

Supreme Court's decisions in Evitts, Anders, and Strickland, Hill knew he was

entitled under the Constitution to effective assistance of appellate counsel. Had Hill

filed this claim, the Alabama courts would have reviewed its merits.15

          We therefore disagree with Hill's reliance on Cannon's dicta to argue the

Alabama coram nobis court would not have entertained his claim of ineffective

assistance of appellate counsel. Since Hill has failed to show cause or manifest

injustice excusing the procedural default of this claim, he was not entitled to an

evidentiary hearing in the district court.

C.        Beck Claim

          Hill was convicted of capital murder under Ala. Code § 13-11-2(a) (1975)

(repealed) which precluded Alabama courts from instructing juries on lesser

included offenses in capital cases. In Beck v. Alabama, 447 U.S. 625, 100 S. Ct.
2382 (1980), the Supreme Court found the preclusion clause of Ala. Code § 13-11-

2(a) unconstitutional because under the Eighth Amendment a jury must be

"permitted to consider a verdict of guilt of a lesser included non-capital offense" in

cases in which "the evidence would have supported such a verdict." 447 U.S. at

627, 100 S. Ct. at 2384. Hill claims his conviction was unconstitutional because he
was precluded from pursuing a defense based on a lesser-included, non-capital

offense.

          In Hopper v. Evans, 456 U.S. 605, 102 S. Ct. 2049 (1982), the Supreme Court
clarified when Beck requires a defendant receive a new trial. Under Hopper, a


     15
       Indeed, Alabama courts entertained an ineffective assistance of appellate
counsel claim in a coram nobis petition filed by another Alabama death row inmate
six months before Hill filed his petition. See Waldrop v. State, 523 So. 2d 475, 476
(Ala. Crim. App. 1987), cert. denied, 488 U.S. 871, 109 S. Ct. 184 (1988); Waldrop
v. Thigpen, 857 F. Supp. 872, 889 (N.D. Ala. 1994), aff'd, 77 F.3d 1308 (11th Cir.
1996).

                                           24
defendant is entitled to a new trial if he can either: (1) demonstrate there was

evidence produced at trial upon which a conviction for a lesser-included offense

could have been based; or (2) suggest a plausible alternative theory that might have

been made in the absence of the preclusion clause that was not contradicted by his

trial testimony. Hopper, 456 U.S. at 611-13, 102 S. Ct. at 2053-54; Richardson, 864
F.2d at 1538. Hill does not contend the evidence produced at trial would have

supported a lesser-included offense instruction. Instead, he suggests that in the

absence of the preclusion clause, he would have introduced evidence that he is

mentally impaired, suffers from brain damage, and was intoxicated at the time of

the shootings.    This evidence, according to Hill, would have entitled him to

instructions on non-capital murder or even manslaughter.16

        Hill's theory, however, conflicts with his testimony at his 1979 trial. On

direct examination, Hill testified that he never entered Ms. Hammock's home on the

afternoon of the shootings. According to Hill, when he drove up to the house that

afternoon, Toni met him outside carrying his pistol and her clothes. She returned

his pistol, placed her clothes in the car, and asked him to drive her to Atlanta. At

that point, they took off with Hill apparently unaware of the homicides. The

unmistakable thrust of Hill's testimony was that Toni committed the murders and
he did not.

        According to Hill's sworn testimony at trial, he took no part in the shooting

of Ms. Hammock and the Tatums. Hill's belated alternative theory that he shot

them but was mentally impaired or intoxicated at the time is contradicted by his trial



   16
      Much of the evidence of Hill's mental impairment and alleged intoxication,
together with McDougal's affidavit stating he would have followed a strategy of
attacking the mens rea required for capital murder, was filed after the district court
issued its final judgment. Since this evidence was not timely presented to the
district court, the court properly ignored it in rejecting Hill's Beck claim.

                                          25
testimony. Hill is therefore not entitled to relief under Hopper. See Richardson,
864 F.2d at 1538-39.

D.    Swain Claim

      Hill alleges the prosecutor in his 1979 trial followed his historical practice of

using peremptory challenges to strike African-American citizens from the jury

panel based on their race. Hill contends this prosecutor's intentional discrimination

against African-Americans in the selection of the jury violated his Fourteenth

Amendment rights as stated in Swain v. Alabama. Hill did not raise a Swain claim

at trial, on direct appeal, or in either of his state collateral petitions. The district

court found Hill had procedurally defaulted his Swain claim under Alabama law.

The court dismissed the claim after concluding Hill had failed to establish either

cause and prejudice or manifest injustice excusing the default. Citing Murray v.

Carrier, Hill argues the ineffective assistance of his counsel at trial and appeal

excuses the default of his Swain claim.

      Hill raised his ineffectiveness-as-cause argument for the first time in his

motion to alter or amend the district court's final judgment. Since this argument

was not fairly presented to the district court, we will not grant relief on this basis.

Even assuming this argument was properly before us, we find it to be without merit.


      In Carrier, the Supreme Court recognized that when counsel is ineffective
under the standard of Strickland v. Washington, this may serve as cause within the

meaning of Wainwright v. Sykes. Carrier, 477 U.S. at 488, 106 S. Ct. at 2645. The

Court cautioned, however, that the exhaustion doctrine "generally requires that a

claim of ineffective assistance be presented to the state courts as an independent

claim before it may be used to establish cause for a procedural default." Id. at 488-

89, 106 S. Ct. at 2645-46. Hill acknowledges Carrier's exhaustion requirement, but


                                          26
claims it does not prevent his citing his counsel's ineffectiveness as cause. Hill

notes procedural default and exhaustion are distinct concepts within habeas corpus

law. He contends Carrier allows petitioners to rely on ineffective assistance as

cause whenever an independent claim has been exhausted regardless of whether it

is also procedurally defaulted. The State counters Hill should not be permitted to

rely on his counsel's performance as cause when he has procedurally defaulted on

his ineffective assistance claims in state court.

      Initially, we note the issue of whether a procedurally-defaulted claim of

ineffective assistance of counsel can serve as cause under Carrier has not yet been

decided in this circuit. See Jackson v. Herring, 42 F.3d 1350, 1358-59 n.7, 1362

(11th Cir.), cert. denied, ___ U.S. ___, 116 S. Ct. 38 (1995). Citing Hollis v. Davis,

941 F.2d 1471 (11th Cir. 1991), cert. denied, 503 U.S. 938, 112 S. Ct. 1478 (1992)

and other cases, Hill states this Court has limited Carrier to barring from serving as

cause only unexhausted as opposed to procedurally-defaulted claims of ineffective

assistance. We do not read Hollis or any other precedent in such a manner.

      In Hollis, the petitioner argued his trial counsel's ineffective assistance served

as cause to excuse the default of a claim that African-American citizens had been

excluded from the grand and petit juries that indicted and convicted him. Hollis,
941 F.2d at 1476-79. Although the petitioner in Hollis had not exhausted his
ineffective assistance claim in Alabama state court, we concluded he could rely on

this cause argument because it would have been futile for him to return to state

court to press this claim. Id. at 1479. The petitioner had filed at least three previous

pro se collateral petitions in state court. Id. at 1473. Each time the state court

dismissed the petition without reaching the merits. Id. We noted the petitioner's

illiteracy, when combined with his "inscrutable handwriting," had "greatly

hindered" his attempts to obtain post-conviction relief in the state courts. Id. Given


                                          27
these "particular facts" in Hollis, we concluded it would have been futile for the

petitioner to exhaust his ineffective assistance of counsel claim as required by

Carrier. Id. at 1479.

      We do not see how our decision in Hollis has any bearing on the question of

whether Hill can cite as cause a procedurally-defaulted claim of ineffective

assistance of counsel. Unlike Hill, the petitioner in Hollis never defaulted his claim

of ineffective assistance in state court. Furthermore, we found it would have been

futile for the petitioner in Hollis to exhaust an ineffective assistance of counsel

claim given the unique circumstances of his pro se status in state court, his illiteracy,

and the fact that on three separate occasions he had failed to get an Alabama court

to review the merits of his petition. Such circumstances do not exist in this case.

Neither Hollis nor the rest of our precedent evince a reluctance to find Carrier

prohibits petitioners from relying on procedurally-defaulted ineffective assistance

claims.17 To the contrary, we conclude Carrier and the rest of the Supreme Court's

jurisprudence on procedural default dictate that procedurally-defaulted claims of

ineffective assistance cannot serve as cause to excuse a default of a second claim.

      In Justus v. Murray, 897 F.2d 709 (4th Cir. 1990), the Fourth Circuit rejected

a similar effort by a petitioner to use a procedurally-defaulted ineffective assistance
of counsel claim to excuse the default of several underlying "substantive" claims.

The Justus court recognized Carrier's reasoning is predicated on a "sense of respect
for the procedural default rule in the appellate context." Justus, 897 F.2d at 714.


       17
           Hill also cites us to Orazio v. Dugger, 876 F.2d 1508 (11th Cir. 1989);
Bundy v. Dugger, 850 F.2d 1402 (11th Cir. 1988); and Walker v. Davis, 840 F.2d
834 (11th Cir. 1988) as indicating this Court has limited Carrier to requiring only
that petitioners exhaust their ineffective assistance claims in state court. While
these cases addressed the question of exhaustion under Carrier, none of them
concerned procedurally-defaulted ineffective assistance claims. It strains both the
facts and reasoning in these cases to say we have limited Carrier in the manner Hill
suggests.

                                           28
While the procedural default rule may further different goals than the exhaustion

doctrine, this does not mean these goals are not implicated when a federal court

reviews a procedurally-defaulted claim of ineffective assistance when it is asserted

as cause under Carrier. See id. at 713.

       The procedural default rule has its foundations in the principles of comity and

judicial efficiency. See Sykes, 433 U.S. at 87-88, 97 S. Ct. at 2506-7. To allow a

federal court to review a defaulted claim of ineffective assistance under the guise

of a cause analysis would ignore the fact that under the procedural rules of Alabama

and other states, the petitioner has forfeited his right to have that claim reviewed by

a state court. This hardly amounts to respect for a state's right to enforce its

procedural rules. This is especially troubling given that almost any procedural

default of a constitutional claim can be characterized as an attorney's error. Using

a procedurally-defaulted ineffective assistance claim to open the door to review of

underlying, defaulted, "substantive" claims would render state procedural bars

meaningless in many cases. We do not believe Sykes and Carrier countenance such

a result.

       We therefore agree with the Fourth Circuit that Carrier stands for more than

a petitioner must simply exhaust a claim of ineffective assistance before raising it
as cause.   Instead, Carrier requires a claim of ineffective assistance be both
exhausted and not defaulted in state court before it can be asserted as cause. Justus,
897 F.2d at 714. If the ineffective assistance claim is defaulted, then a petitioner

must demonstrate independent cause and prejudice excusing the default of the

ineffectiveness claim before that claim can be asserted as cause in relation to a

second, substantive claim. Id.

       In the case before us, Hill cannot meet this burden. Hill defaulted his claims

of ineffective assistance of trial and appellate counsel in the Alabama courts, and


                                          29
he has not shown cause or prejudice excusing this default.18 Hill therefore cannot

rely on his attorneys' alleged ineffectiveness to excuse the procedural default of his

Swain claim.

                                 III. CONCLUSION

      We have carefully reviewed the record and briefs of the parties. We are

satisfied the district court did not err in dismissing Hill's claims and denying the

petition.

      AFFIRMED.




     18
        As discussed earlier, we find Hill's arguments for cause excusing his default
of his claims of ineffective assistance of trial and appellate counsel unavailing.
Alabama's successive petition rule is an adequate and independent state ground
supporting default of these claims, see section II.A.1, supra, and the alleged deficient
performance of his coram nobis counsel cannot serve as cause, see section II.A.2,
supra. As for Hill's appellate counsel claim, this claim was cognizable in Alabama
coram nobis proceedings back in 1985. See section II.B, supra.

                                          30